—Judgment and order reversed and new trial granted, costs to abide the event, upon the 'grounds that there was no substantial evidence to establish conspiracy as a defense, and that the trial court erred to the prejudice of the plaintiff in excluding the original answer and in refusing to permit the plaintiff to testify that in entering into the contract in suit he relied upon the apparent authority of the general manager, MacFarland, to make such contracts, as shown by his action in making previous like contracts. Jenks, P. J., Thomas, Mills and Rich, JJ., concurred; Carr, J., not voting.